Exhibit 10.96

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement, dated October 30,
2007 (the “Employment Agreement”), by and between Comverse Technology, Inc., a
New York corporation (the “Company”), and Lance Miyamoto (the “Executive”) is
entered into on December 4, 2008 by and between the Company and the Executive
(collectively, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Executive and the Company previously entered into the Employment
Agreement under which the Company continues to employ the Executive;

WHEREAS, the Parties wish to amend the Employment Agreement to make certain
changes to comply with the requirements of Section 409A of the Internal Revenue
Code and the regulations thereunder;

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto, intending
to be legally bound, covenant and agree as follows:

 

1. Amendments to Employment Agreement. The Employment Agreement is amended as
follows:

 

  (a) Section l(i)(i) is hereby amended to read as follows:

a material reduction in the Executive’s Base Salary or Target Bonus, other than
as part of an across-the-board reduction applicable to all senior executives of
the Company that results in a reduction to the Executive proportional to that of
other executives, provided, however, that an across-the-board reduction of
Executive’s compensation in excess of 10% of Base Salary or 20% of Target Bonus
shall constitute Good Reason;

 

  (b) Section 9 is hereby amended to read as follows:

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall reimburse him for all such reasonable business
expenses, subject to documentation in accordance with the Company’s policies
relating thereto. In no event shall any eligible expense reimbursements be made
later than the last day of the calendar year following the calendar year in
which such expense is incurred.

 

  (c) Section 12(h) is hereby amended to read as follows:

As a condition precedent to receiving the compensation and benefits provided
under Section 12(c) and 12(e) (but not any of the amounts described in clauses
(i), (vii) and (ix) of Sections 12(c) and 12(e) above), the Executive shall
execute a waiver and release substantially in the form attached to this
Agreement as Exhibit A within 45 days following his termination of employment
date.

 

  (d) Section 28(a) is hereby amended to read as follows:

If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute

 

Page 1 of 2



--------------------------------------------------------------------------------

“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a specified employee as defined in Section 409A(2)(B)(i) as of such
employment termination date, no part of such payments shall be paid before the
day that is six (6) months plus one (1) day after the date of termination (the
“New Payment Date”). The aggregate of any payments that otherwise would have
been paid to the Executive during the period between the date of termination and
the New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Executive that
would not be required to be delayed if the premiums therefor were paid by the
Executive, the Executive shall pay the full cost of premiums for such welfare
benefits during the six-month period and the Company shall pay the Executive an
amount equal to the amount of such premiums paid by the Executive during such
six-month period promptly after its conclusion.

 

2. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which taken together will
constitute one and the same written agreement, which will be binding and
effective as to all the Parties.

 

3. Binding Effect. This Agreement shall be binding upon each of the Parties
hereto, and upon their respective successors and assigns, and shall inure to the
benefit of each of the Parties hereto, and their respective successors and
assigns. Subject to the foregoing sentence, no person not a Party hereto shall
have any right under or by virtue of this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first set forth above.

 

COMVERSE TECHNOLOGY, INC. By:  

/s/ Andre Dahan

  Name:   Andre Dahan   Title:   President and Chief Executive Officer THE
EXECUTIVE

/s/ Lance Miyamoto

Lance Miyamoto

 

Page 2 of 2